DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, specie A (claims 23-24, 27, 30-31) in the reply filed on 6/8/2022 is acknowledged.  The traversal is on the ground(s) that species A-C forma single general concept.  This is not found persuasive because the phenol solid solvents require different ranges. Specie C is a combination of both specie A and B.  Specie B has a different phenol solvent content from C.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Arbib et al. (4,092,182).
Regarding claim 23, Arbib discloses flux for a resin flux cored solder, the flux comprising: one or both of a solid solvent and a phenol-based solid solvent; and an activator (column 1 line 54 to column 2 line 27). 
Regarding claim 31, Arbib discloses that the activator is an organic acid (column 1 line 54 to column 2 line 55). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbib et al. (4,092,182) as applied to claim 23 above.
Regarding claims 24, Aribib discloses that the flux comprises the solid solvent including at least any one of neopentyl glycol and dioxane glycol in an amount of 70 wt% or more and 99.5 wt% or less (at least 25 wt%, at least 80 wt%), wherein the activator is present in an amount of 0.5 wt% or more and 30 wt% or less (should not exceed 20 wt%) (column 1 line 54 to column 2 line 55, claims 1-2).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal amounts of each component of the flux based on the desired properties.  	
Since Arbib discloses a composition of a flux within the claimed range, it is the Examiner’s position that Aribib would have similar properties as the claimed invention (and wherein the flux has a viscosity of 3500 Pa-s or more at 25 degrees C)  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.  With that being said, adjusting and determining the ideal properties of a composition based on the processing requirements would have been obvious in the art to ensure that the solder joint is strong.  
Aribib discloses that the flux is used in soldering, so it is the Examiner’s position that the flux is adaptable for use in a soldering method using the resin flux cored solder in which the flux is filled in the solder, and including steps of heating the resin flux cored solder with a soldering iron up to a temperature exceeding a melting point of the solder to heat a joint target and melting the resin flux cored solder, the soldering iron being supplied with the resin flux cored solder into a through hole formed along a central axis thereof and being kept at the temperature exceeding the melting point of the solder to heat the resin flux cored solder supplied into the through hole.
Regarding claim 27, Aribib discloses that the flux comprises the solid solvent including at least any one of neopentyl glycol and dioxane glycol in an amount of 70 wt% or more and 99.5 wt% or less (at least 25 wt%, at least 80 wt%), wherein the activator is present in an amount of 0.5 wt% or more and 30 wt% or less (should not exceed 20 wt%) (column 1 line 54 to column 2 line 55, claims 1-2).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal amounts of each component of the flux based on the desired properties.  	
Since Arbib discloses a composition of a flux within the claimed range, it is the Examiner’s position that Aribib would have similar properties as the claimed invention (wherein a weight of the flux after being heated from 25 degrees C to 350 degrees C in N2 atmosphere at a raising rate of 10 degrees C/min is 15 % or less of the weight thereof before the heating, and wherein the flux has a viscosity of 3500 Pa-s or more at 25 degrees C)  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.  With that being said, adjusting and determining the ideal properties of a composition based on the processing requirements would have been obvious in the art to ensure that the solder joint is strong.  
Regarding claim 30, Since Arbib discloses a composition of a flux within the claimed range, it is the Examiner’s position that Aribib would have similar properties as the claimed invention (and wherein the flux has a viscosity of 3500 Pa-s or more at 25 degrees C)  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.  With that being said, adjusting and determining the ideal properties of a composition based on the processing requirements would have been obvious in the art to ensure that the solder joint is strong.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735